NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           21-MAY-2021
                        NO. CAAP-21-000004708:00 AM
                                           Dkt. 29 OAWST
               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


   VINCE K. BAJET, Claimant-Appellant-Appellant, v. EAH, INC.,
                 Employer-Appellee-Appellee, and
   SEDGWICK CMS - HAWAII, Insurance Carrier-Appellee-Appellee.


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
           (CASE NO. AB 2020-130; DCD NO. 2-16-02074)


       ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
      (By: Ginoza, Chief Judge, Leonard and Nakasone, JJ.)
           Upon consideration of the Stipulation to Dismiss
Appeal, filed May 13, 2021, by Claimant-Appellant-Appellant Vince
K. Bajet, the papers in support, and the record, it appears that
(1) the appeal has been docketed; (2) the parties stipulate to
dismiss the appeal and bear their own attorneys' fees and costs;
(3) the stipulation is dated and signed by counsel for all
parties appearing in the appeal; and (4) dismissal is authorized
by Hawai#i Rules of Appellate Procedure Rule 42(b).
           Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeal is dismissed. The parties shall bear
their own attorneys' fees and costs on appeal.
           DATED: Honolulu, Hawai#i, May 21, 2021.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Katherine G. Leonard
                                    Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge